Exhibit 32.1 DONG XIN CHEMICAL CO., LTD. A Delaware corporation CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Dong Xin Chemical Co., Ltd. ("Company") on Form 10-Q for the quarter ended June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Tian Lidong, President, Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906, or other document authentication, acknowledging, or otherwise adopting the signature that appears in typed from within the electronic version of this written statement required by Section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Date:August 12, 2011 By: /s/ Tian Lidong Tian Lidong President, Chief Executive Officer and Chief Financial Officer (Principal Accounting, Executive and Financial Officer)
